Case 0:17-cv-60426-UU Document 428-19 Entered on FLSD Docket 02/08/2019 Page 1 of 3




                               ANNEX
                                 19
Case 0:17-cv-60426-UU Document 428-19 Entered on FLSD Docket 02/08/2019 Page 2 of 3




                                Exhibit
                                  85
   Case 0:17-cv-60426-UU Document 428-19 Entered on FLSD Docket 02/08/2019 Page 3 of 3

  Message
  From:        Ben Smith [ben@buzzfeed.com]
  Sent:        1/10/2017 7:25:10 PM
  To:          news@buzzfeed.com
  CC:          Purple Team [purple@buzzfeed.com]; Headsup [headsup@buzzfeed.com]
  Subject:     Publishing the Trump report


  As you have probably seen, this evening we published a secret dossier making explosive and unverified
  allegations about Donald Trump and Russia. 1 wanted to briefly explain to you how we made the decision to
  publish it.

  We published the dossier, which Ken Bensinger obtained through his characteristically ferocious reporting, so
  that, as we wrote, "Americans can make up their own minds about allegations about the president-elect that
  have circulated at the highest levels of the US government."

  Our presumption is to be transparent in our journalism and to share what we have with our readers. We have
  always erred on the side of publishing. Tn this case, the document was in wide circulation at the highest levels of
  American government and media. It seems to lie behind a set of vague allegations from the Senate Majority
  Leader to the director of the FBI and a report that intelligence agencies have delivered to the president and
  president-elect.

  As we noted in our story, there is serious reason to doubt the allegations. We have been chasing specific claims
  in this document for weeks, and will continue to.

  Publishing this document was not an easy or simple call, and people of good will may disagree with our choice.
  But publishing this dossier reflects how we see the job of reporters in 2017.

  Ben




                                                                          PLAINTIFF’S
                                                                            EXHIBIT




CONFIDENTIAL
                                                                                                  BuzzFeed 004051
